Mr. Justice Dibell delivered the opinion of the court. 2. Sales, § 186*—when delivery not essential. As between the parties, delivery is not essential to a complete sale, unless so intended by them. 3. Sales, § 18*—when instruction as to unqualified offer and acceptance correct. An instruction that an unqualified offer and acceptance constituted a valid sale of chattel property, and that if the defendant made an unqualified offer for the property, which was accepted by the plaintiff, and that if the parties then intended the sale to be complete the verdict should be for the plaintiff, held to state a correct principle of law. 4. Appeal and eeeob, § 1533*—when underscoring words in instruction harmless. The underscoring of the words “your verdict” in an instruction held harmless.